MEMORANDUM **
The defendants appeal the district court’s decision awarding summary judgment for the plaintiffs on their conversion claim. Our standard of review is de novo. See Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1220 (9th Cir.1995). We affirm.
The record contains not even a scintilla of evidence that the disputed funds belonged to an entity or person other than the plaintiffs. Whether the Mouren Plan was “out of compliance” is irrelevant to the ownership issue. Neither Booth v. Commissioner, 108 T.C. 524, 1997 WL 328581 (1997), nor Neonatology Associates, P.A. v. Commissioner, 299 F.3d 221 (3d Cir.2002), bears on the ownership issue. The plaintiffs were entitled to judgment on their conversion claim as a matter of law. See Fed. R. Civ. Pro. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.